Citation Nr: 0104821	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-46 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
December 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was remanded by the Board in December 
1996; it was returned to the Board in January 2001.

The Board notes that while the issue of entitlement to a 
permanent and total rating for pension purposes was developed 
for appellate consideration and remanded by the Board in 
December 1996 for further development, a January 2000 rating 
decision thereafter granted entitlement to a permanent and 
total rating for pension purposes.  The only remaining issue 
on appeal is as listed on the title page of this action.

The Board also notes that the veteran, in a January 1997 
statement, raised the issue of entitlement to an increased 
rating for postoperative residuals of a fistulectomy; this 
matter is therefore referred to the RO for appropriate 
action.  In the same January 1997 statement, the veteran may 
have also intended to raise the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for psychiatric disability other than 
conversion disorder.  He also alleged that he was exposed to 
Agent Orange while in service.  

If the veteran wishes to reopen his claim for service 
connection for psychiatric disability other than conversion 
disorder, or claim entitlement to service connection for a 
disability as secondary to exposure to Agent Orange, he 
should so inform the RO, which should respond appropriately 
to any correspondence received. 


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board also notes that the veteran was afforded a VA 
neurological examination in November 1998 in connection with 
his claim for entitlement to service connection for multiple 
sclerosis.  The record reflects that following extensive 
review of the veteran's medical history, the November 1998 
examiner essentially concluded that the evidence on file did 
not support a past or current diagnosis of multiple 
sclerosis.  The examiner also concluded that any extant 
neurological disorder of the veteran was unrelated to 
service.  The examiner indicated, however, that he would 
schedule the veteran for a Magnetic Resonance Imaging (MRI) 
study of the brain in order to further evaluate whether 
multiple sclerosis was present.  According to the January 
2000 Supplemental Statement of the Case (SSOC), the veteran 
underwent the referenced MRI study, which apparently 
documented the presence of lesions that were likely 
representative of multiple sclerosis.  According to the SSOC, 
the November 1998 examiner thereafter reviewed the results of 
the MRI study, and amended his evaluation report to include a 
diagnosis of probable multiple sclerosis.  Notably, however, 
neither the report of the referenced MRI study nor the 
addendum to the November 1998 examination report is of 
record.

The Board also notes that recent VA treatment records from 
the Columbia, Missouri, VA Medical Center (VAMC) for February 
to March 2000 indicate that the veteran has been diagnosed at 
that facility with multiple sclerosis.

The Board additionally notes that the Board's December 1996 
remand requested that the RO obtain clarification from the 
veteran concerning whether he was in fact treated while in 
service at the Walter Reed Army Medical Center in 1970.  The 
Board notes that the response subsequently received from the 
veteran does not satisfactorily resolve whether he continues 
to allege treatment in service at the Walter Reed facility.  
The Board also notes that the veteran's former spouse, in a 
statement received in February 1994, indicated that she 
recalled accompanying the veteran to the Walter Reed medical 
facility in 1970.  Under the circumstances, the Board 
concludes that the RO should contact the Walter Reed Army 
Medical Center directly in order to obtain any medical 
records for the veteran held by that facility.  In addition, 
as the veteran has also reported receiving relevant treatment 
at Bolling Air Force Base while in service, the RO should 
contact that facility as well.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the report 
of the brain MRI performed on the 
veteran in connection with his 
November 1998 VA neurological 
examination, as well as the complete 
report of the November 1998 VA 
neurological examination (including 
any addenda thereto), and treatment 
records for the veteran from the 
Columbia, Missouri VAMC for the 
period from January 1996 to the 
present.  The RO should document its 
efforts to obtain the aforementioned 
records, and attach to the claims 
files any responses received in 
regards thereto.

2.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, which have not already been 
obtained.

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

4.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during his 
active service.  Using any unit 
assignment information for the 
veteran obtained, the RO should 
contact the National Personnel 
Records Center (NPRC) and request 
that NPRC search its records for any 
additional service medical records 
for the veteran.  In any event, the 
RO should request that NPRC search 
its records for the Walter Reed Army 
Medical Center and the medical 
facility at Bolling Air Force Base 
in Washington, DC, from October 1966 
to December 1970 and submit any 
service medical records referring to 
the veteran at any time during that 
period. 

5.  The RO should contact the Walter 
Reed Army Medical Center and the 
medical facility at Bolling Air 
Force Base, both in Washington, DC, 
directly, and ask those facilities 
to search for any medical records 
for the veteran from October 1966 to 
December 1970, and to provide any 
such records which are located.

6.  When the above development has 
been accomplished, the RO should 
arrange for the veteran to undergo a 
VA neurological examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of his claimed multiple 
sclerosis.  All indicated studies 
should be performed and all findings 
should be reported in detail.  With 
respect to any multiple sclerosis or 
other neurological disability found, 
the examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
such disability is etiologically 
related to service or to any 
symptoms noted therein.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims files, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims files 
was made.  The examination report 
must be typed.

7.  Thereafter, the RO should review 
the claims files and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.

8.  The RO should then readjudicate 
the veteran's claim for service 
connection for multiple sclerosis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




